DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 6, 18-19, 23-26 have been withdrawn, claims 2-3, 9, 11-12, 20-22 have been cancelled, and claims 1, 4-8, 10, 13-19, 23-26 are pending as amended on 05/17/22. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
6.         No search results in rejection of claim 1 over the prior arts. Accordingly, the withdrawn claims 6, 18-19, 25, depends from claim 1, are rejoined. 

Continued Examination Under 37 CFR 1.114
7.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/22 has been entered.
 
Response to Amendment
8.         Applicant's amendment filed on 05/17/22, has been fully considered and entered. 

Response to Arguments
9.        Applicant's arguments with respect to rejection of claims 1-5, 7-9, 11-17 under 35 U.S.C. 103 as being unpatentable over Panchalingam (US 2005/0081432) in view of Zou (CN101260066), and claim 10 under 35 U.S.C. 103 as being unpatentable over Panchalingam in view of Zou and further in view of Lan (WO 2017/105507) filed on 05/17/22 have been fully considered but are moot in view of amendment. The amended features are not disclosed in prior arts. Accordingly, previous rejections have been withdrawn.

Claim Rejections - 35 USC § 112
10.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.        Claims 1, 4-8, 10, 13-19, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           In claim 1, it is not clear whether the recitation “at least one C1-C4-alcohol” in line 19 is same as recitation “at least one monohydric C1-C4-alcohol” in line 17 or different? Applicants are suggested to change later recitation to “the at least one monohydric C1-C4-alcohol”
          In claim 1, the recitations R1, R2, R3, R4 and A have repeating features (please See formula I, III, and IV/V). It is not clear what are the features represented by the dependent claims, for instance in claim 4 the recitation “R1 is alkyl or alkenyl group having 12 or 14 carbon atoms.”
          In claim 1 formula (V) does not match with the structure (represented by (IV).
         Claims 4, 7 are dependent on claim 2. However, claim 2 is cancelled and thus, the dependency of claims 4,  7 is unclear. For purposes of examination, the examiner will interpret the claim as being dependent on claim 1.
12.      Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: General formula (V) and the structure represented by (IV). Further the formula (II) is missing. 
13.      A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “R4 is hydrogen or an alkyl group having 1 to 6 carbon atoms” and the claim also recites “preferably Hydrogen” which is the narrower statement of the range/limitation . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
14.      Claim 6 recites the limitation "the fatty acid having 12 carbon atoms" in lines 1-2, and  "the fatty acid having 14 carbon atoms" in line 2. There is insufficient antecedent basis for this limitation in the claim.
           Claims 4-8, 10, 13-19, 25 depends from rejected claim 1.
           Appropriate correction is required.

Allowable Subject Matter
15.        Claims 1, 4-8, 10, 13-19, 25 are not allowed (please See 112 rejection).
16.        The following is a statement of reasons for the indication of allowable subject matter:  Closest prior arts are Panchalingam (US 2005/0081432) and Zou (CN101260066).

    PNG
    media_image1.png
    168
    400
    media_image1.png
    Greyscale
           Panchalingam discloses a method for inhibiting the agglomeration of gas hydrate comprising the step of injecting anti-agglomerant into a fluid comprising gas, water and oil under conditions prone to the formation of gas hydrate, wherein the anti-agglomerant comprising N,N-dialkyl-ammoinumalkyl fatty acid amide of formula:



wherein, R1 is C4 to C5 alkyl, R2 is C1 to C4 alkyl, R3 is hydrogen, R4 is –(CH2)t-, wherein t is an integer 2 to 4, R5 is organic moiety, wherein organic moiety comprises hydrocarbon chain such as alkyl, e.g. methyl, ethyl; and alkenyl  having C4 to C20, A is N, a is 1, and X- is acrylate (para [0037]-[0041], [0073]-[0078]), wherein N,N-dialkyl-ammoinumalkyl fatty acid amide is produced by the reaction of fatty acid ester such as coconut oil and N,N-dialkyl-amino alkyl amine to produce fatty acid amide, e.g. amide intermediate and subsequent neutralization with the carboxylic acid such as acrylic acid (para [0076]-[0078]). Panchalingam does not disclose the at least one N,N-dialkyl-ammoniumalkyl fatty acid amide represented by formula (I) is produced by the aminolysis of formula (III) (an ester of at least one fatty acid of and at least one monohydric C1 to C4 alcohol) with at least one N,N-dialkylamino alkyl amine of formula (IV).
          Zou discloses a cost effective and environmental-friendly production of the fatty acid amide from the leftover during the coconut oil refining process, wherein the coconut oil transesterified in the presence of methanol to obtain coconut oil methyl ester followed by the reaction with the amine compound to produce fatty acid amide  (para [0006]-[0013], [0020]).  The process of Zou involves polymerization and dehydro-carbonization additional steps before transesterification (para [0009-[0011]). Further,  Zou does not disclose instantly claimed amine compound. The closest prior arts do not suggest or disclose the claimed method for inhibiting the agglomeration of gas hydrate.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is
 (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766